Citation Nr: 1519004	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of bronchial pneumonia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1966 to August 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

VA processed this appeal in part electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), paperless claims processing systems.  Review of this appeal thus contemplates both the physical claims file and the electronic record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2012, VA assisted the Veteran in the development of his claims for service connection for hearing loss and tinnitus by affording him a VA examination, during which an audiologist addressed the etiology of his hearing loss and tinnitus.  In September 2012, the Veteran secured a private opinion of an individual with a Certificate of Clinical Competence in Audiology addressing the same matter.  Both opinions are inadequate to decide these claims.  

The VA audiologist's opinion, which rules out a relationship between the hearing loss and tinnitus and the Veteran's service, is based solely on the absence of hearing loss on separation and discharge examinations and does not contemplate the Veteran's report of lay-observable hearing difficulties and ringing in the ears.  The private examiner's opinion, which relates the hearing loss and tinnitus to the Veteran's service, is based on the Veteran's reported, but unsubstantiated, in-service history of noise exposure.   

The Veteran claims he was exposed to noise while being assigned to field artillery for training purposes, prior to being chosen to participate in advanced individual training as a military policeman.  In a January 2015 Appellant's Brief, his representative argues that VA has already conceded the Veteran's exposure to noise and, as such, the Board should grant these claims for service connection for bilateral hearing loss and tinnitus based on the private audiologist's opinion.  

There is no such concession of record.  Rather, in its statement of the case, the RO conceded that artillery training and assignment to a field artillery battery would expose one to noise, but that the Veteran's records do not show such training or such an assignment.  The RO explained that, after boot camp, the Veteran was sent to advanced individual training as a military policeman.  In light of this fact, the Veteran's service personnel file must be obtained; it might include pertinent evidence on the question of whether and how long the Veteran engaged in noisy artillery training while in service.  Once this is known, an examiner can provide a probative opinion, one based on an accurate history and all pertinent findings of record.  

In addition, during the course of this appeal, VA did not afford the Veteran a VA examination in support of his claim for service connection for residuals of bronchial pneumonia.  During service, the Veteran received treatment for respiratory complaints and was hospitalized for an upper respiratory infection.  Since 2001, he has been seen for variously diagnosed respiratory conditions.  He alleges that his current respiratory disorder is chronic, initially manifesting during service.  A VA examination addressing this matter is needed.  

Finally, the record is scant in this case and includes no treatment records dated between 1969 and 2000.  To the extent the Veteran mentioned his hearing and or respiratory difficulties and/or ringing in the ears to a medical professional during that time frame, records of such treatment should be obtained.     

Accordingly, these claims are REMANDED for the following action: 

1.  In an effort to verify the Veteran's alleged in-service noise exposure, obtain and associate with his claim file his service personnel records.

2.  Contact the Veteran and ask him to identify all treatment providers to whom he spoke about his hearing and/or respiratory difficulties and ringing in his ears between 1969 and 2000.   

3.  Request and associate with the claims file the records of all identified treatment providers.  

4.  Once all additional evidence is received, return the claims file to the VA examiner who provided the August 2012 opinion for additional discussion.  Request the examiner do the following prior to expressing an opinion:

a.  Review the claims file, including any newly submitted information obtained pursuant to this remand, your prior opinion, which does not contemplate the Veteran's competent reports of lay-observable hearing difficulties and ringing in the ears, and service treatment records showing a slight threshold shift from entrance into the service to discharge.    

b.  Indicate in writing in a report that the review included this pertinent information. 

c.  Acknowledging any verified noise exposure (specify extent, including frequency and duration) and accepting as competent any reported hearing difficulties and ringing in the ears, offer an an opinion regarding whether the Veteran's bilateral hearing loss and/or tinnitus is(are) at least as likely as not (50 percent probability or greater) related or attributable to his active service, including any documented noise exposure or manifested to a compensable level within one year of service separation.   

d.  Provide detailed rationale with references to the record.  (Note: the absence of hearing loss on separation is not a sufficient basis upon which to rule out a nexus between such loss and/or tinnitus and the Veteran's service.) 

e.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

5.  Schedule the Veteran for a VA respiratory examination.  Transfer the claims file to the examiner and request that he do the following:

a.  Review the claims file, including any newly submitted information obtained pursuant to this remand.  

b.  Indicate in writing in a report that the review included all pertinent information. 

c.  Record in detail the Veteran's history of in-service and post-service respiratory difficulties.

d.  Acknowledging such reports of respiratory difficulties, offer an opinion regarding whether any currently diagnosed respiratory disorder is at least as likely as not (50 percent probability or greater) related or attributable to the Veteran's active service, including documented respiratory problems and treatment.  

e.  Provide detailed rationale with references to the record.  

f.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

6.  Review the addendum opinion and VA examination report to ensure they include all requested information, particularly rationale, and, if not, return them to the examiners for correction.

7.  Readjudicate these claims based on all evidence of record.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate amount of time to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




